On November 21,2005, the defendant was sentenced to eighteen (18) years in the Montana State Prison for violation of the conditions of a suspended sentence for the offense of Sexual Assault, a felony. Defendant shall not be eligible for parole until he has completed all phases of all sexual offender programs available at the prison, as well as completing chemical dependency as well as any other programs that the classification board deems appropriate, including if necessary, to repeat the Cognitive Principles and Restructuring Program.
On March 7, 2006, the defendant’s application for review of that sentence was heard hy the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Montgomery. The state was represented by Geoffrey Mahar.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was farther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*20DATED this 17th day of March, 2006.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive. ”(§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7 th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.